289 F.2d 931
Sadie HAINE, Plaintiff-Appellant,v.James GOOGE, Director of the Second U. S. Civil Service Region of the U. S. Civil Service Commission, Defendant-Appellee.
No. 369.
Docket 26780.
United States Court of Appeals Second Circuit.
Argued May 3, 1961.
Decided May 15, 1961.

Appeal from the United States District Court for the Southern District of New York; Irving R. Kaufman, Judge.
Elmer Fried, New York City (Fried & Mailman, New York City, on the brief), for plaintiff-appellant.
Alan S. Rosenthal, Department of Justice, Washington, D. C. (William H. Orrick, Jr., Asst. Atty. Gen., Robert M. Morgenthau, U. S. Atty., Southern District of New York, New York City, Arnold R. Petralia, Department of Justice, Washington, D. C., on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, MOORE, Circuit Judge, and STEEL, District Judge.*
PER CURIAM.


1
Affirmed on the opinion of Judge Kaufman below, 188 F.Supp. 627, and on the authority of Reeber v. Rossell, 2 Cir., 1952, 200 F.2d 334.



Notes:


*
 Sitting by designation